DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschey (US 2005/0023331 A1).
Regarding claims 1-6, 10-15, and 21, Hirschey teaches a two-tiered pastry box comprising a plurality of panels connected together to enclose an interior space (see Figures 1-3), wherein the interior space is divided into an upper interior space and a lower interior space by a shelf (12) adhered to one or more of the plurality of panels (see Par. 0016), wherein the shelf includes a main shelf panel (56) and a pair of opposed side shelf flaps (60/62 and 58/64) connected to the main shelf panel along a .
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mancuso (US 2150743 A).
Regarding claims 1 and 9, Mancuso teaches a display device comprising a plurality of panels connected together to enclose an interior space (see Fig. 1), wherein the interior space is divided into an upper interior space and a lower interior space by a shelf (20) adhered to one or more of the plurality of panels (Page 2 lines 30-40), wherein the shelf includes a main shelf panel (20) and a pair of opposed side shelf flaps (22/30) connected to the main shelf panel along a pair of fold lines (see Figures 2 and 4) wherein the upper interior space is configured to receive an upper product placed therein, wherein the lower interior space is configured to receive a lower product placed therein, wherein the pair of opposed side shelf flaps provide load bearing support (Page 1 lines 12-42) to the main shelf panel and wherein each of the pair of opposed side shelf flaps are folded with respect to the main shelf panel so as to be in face-contacting relationship with a respective one of the plurality of panels (see Fig. 3).  Examiner notes that Mancuso teaches that the footprint of the shelved container can be rectangular, hexagonal, or octagonal (Page 1 lines 45-50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschey in view of Keefe (US 7581672 B1).
Regarding claims 7 and 16-22, Hirschey discloses the claimed invention except for teaching that the containers are placed on pallets and are made from a corrugated board.  Keefe teaches a corrugated container (Col 3 lines 5-10) that is palletized (Col 2 line 59- Col 3 line 5).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to stack Hirschey’s containers on a pallet in order to ship said containers, as taught by Keefe.



Regarding claim 9, Hirschey teaches a container wherein the plurality of panels includes eight panels (18/14/20/16/30/32/22/24), which, together with a plurality of flaps (54/34/36/26/28) foldably connected to the plurality of panels connect together to form an octagonal footprint of the interior space.
Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1-7, 9-13, 15-16, and 21-23 under USC 102(a)(1)—in view of Plunkett or Hampton have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)—Hirschey or Mancuso.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734